         Case 5:21-cv-00469-EGS Document 17 Filed 07/06/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA

C.D.A., minor child, and Mr. A., his father;
and E.A.Q.A., minor child, and Mr. Q., his
father,
                                                      Civil Action No. 21-469
                                     Plaintiffs,

                       v.

United States of America,

                                    Defendant.

               JOINT STIPULATION AND PROPOSED ORDER
                      TO HOLD CASE IN ABEYANCE

        Subject to the Court’s approval and by and through their counsel of record,

the parties stipulate as follows:

1.      Plaintiffs filed this action under the Federal Tort Claims Act, 28 U.S.C. §§

1346(b)(1), 2671, et seq., and Alien Tort Statute, 28 U.S.C. § 1350, on February 1,

2021.

2.      Defendant United States filed a Motion to Dismiss on April 26, 2021.

Plaintiffs’ time to respond to the motion is currently July 9, 2021.

3.      The United States, along with a group of counsel who are coordinating

negotiations on behalf of plaintiffs and claimants, are engaged in a nationwide

effort to settle district court cases and pending administrative tort claims arising

from family separations at the U.S./Mexico border that occurred during the prior
        Case 5:21-cv-00469-EGS Document 17 Filed 07/06/21 Page 2 of 3




administration. While significant progress has been made, due to the scale and

complexity of the effort, additional time is needed to achieve a global resolution of

these matters.

4.    Accordingly, the parties have agreed to and seek an order from the Court

holding this action in abeyance for a period of sixty (60) days, through September

7, 2021, during which the settlement discussions will continue.

      A proposed Order is submitted contemporaneously to the instant motion.


Dated: July 6, 2021                           Respectfully submitted,


/s/ Veronica Finkelstein                      /s/ Karen L. Hoffmann
VERONICA J. FINKELSTEIN                       Karen L. Hoffmann
Assistant United States Attorney              SYRENA LAW
                                              128 Chestnut Street
Counsel for the United States of              Suite 301A
America                                       Philadelphia, PA 19106

                                              Bridget Cambria
                                              ALDEA – THE PEOPLE’S JUSTICE
                                              CENTER
                                              532 Walnut Street
                                              Reading, PA 19601

                                              Counsel for Plaintiffs




                                          2
       Case 5:21-cv-00469-EGS Document 17 Filed 07/06/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I, Karen Hoffmann, certify that on July 6, 2021, I served a copy of the Joint

Stipulation and Proposed Order to Hold Case in Abeyance on all parties by

CM/ECF.


Date: July 6, 2021                           /s/ Karen L. Hoffmann
                                             Karen L. Hoffmann
                                             SYRENA LAW
                                             128 Chestnut Street, Suite 301A
                                             Philadelphia, PA 19106
                                             412-916-4509
                                             karen@syrenalaw.com

                                             Counsel for Plaintiffs




                                         3
